—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Dutchess County (Hillery, J.), dated April 20, 1998, which, upon a jury verdict, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court’s refusal to charge the jury that the defendants’ purported violation of certain municipal ordinances could be considered as some evidence of negligence was proper *571under the facts of this case (cf., De Yorio v Jamer, 40 AD2d 861). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.